 FREDERICK'S INNWesnam, Inc., t/a Frederick's Inn and Local 945,a/w International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers ofAmerica. Case 22-CA-1132515 March 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 26 August 1983 Administrative Law JudgeJulius Cohn issued the attached decision. The Re-spondent filed exceptions and a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings,' andconclusions 2 and to adopt the recommendedOrder. 3ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Wesnam,Inc., t/a Frederick's Inn, Pinebrook, New Jersey,its officers, agents, successors, and assigns, shalltake the action set forth in the Order.I In finding that the record supported the inference that the Respond-ent knew of employee Grau's union activity, the judge pointed to thesmall size of the workplace. While we agree that the General Counselhas established that the Respondent knew of Grau's activity, we find itunnecessary to rely on the "small plant doctrine" to support the infer-ence.s In finding that the Respondent unlawfully interrogated employeeMary Taggart, Chairman Dotson applies the test set forth by the SecondCircuit in Bourne v. NLRB, 332 F.2d 47 (1964).a The Respondent has requested oral argument. The request is deniedas the record, exceptions, and brief adequately present the issues and thepositions of the parties.DECISIONSTATEMENT OF THE CASEJULIUS COHN, Administrative Law Judge. This casewas heard on April 7, 1983, in Newark, New Jersey.Local 945, a/w International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America,herein called the Union, filed charges in Case 22-CA-11325 on which the Regional Director for Region 22issued a complaint on January 21, 1982. The complaintalleges that Wesnam, Inc., t/a Frederick's Inn, hereincalled the Company or the Respondent, violated Section8(a)(l) and (3) of the Act by terminating one of its em-ployees because of her union activities. Additionally, thecomplaint alleges that the Company independently vio-lated Section 8(a)(1) by interrogating employees, throughits general manager, about their membership in, activities269 NLRB No. 28on behalf of, and sympathy for the Union. The Respond-ent filed an answer denying the commission of any unfairlabor practices.All the parties were given an opportunity to partici-pate, to produce relevant evidence, to argue orally, andto file briefs. Both the Respondent and the GeneralCounsel have filed briefs which have been carefully con-sidered.On the record of the case' and from observation ofthe witnesses and their demeanor, I make the followingFINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTThe Respondent, a New Jersey corporation, operates arestaurant herein called Frederick's Inn, located in Pine-brook, New Jersey. Currently and at all times materialherein the Respondent has been engaged in the retail saleof food and alcoholic beverages, which during the 12months preceding the issuance of the complaint pro-duced gross revenues in excess of $500,000. During thesame time period the Respondent received goods andmaterials in excess of $10,000 directly from enterpriseslocated outside the State of New Jersey and from suppli-ers located in the State of New Jersey which have re-ceived the items from interstate commerce. I find thatthe Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaningof Section 2(5) of the Act.Ill. THE UNFAIR LABOR PRACTICES ALLEGEDA. BackgroundThe Respondent operates a restaurant and bar which,at all times material herein, employed approximately 22people including bartenders, waitresses, and kitchen staff.Fred Simmons, the majority shareholder in Frederick'sInn, is responsible for the overall direction and operationof the business. Lee Roy Hirth, the general manager, su-pervises all the employees at the restaurant and KathyGlaab is the hostess. The Union began its organizationalcampaign in November 1981, having been contacted byemployee Vicki Grau.B. The Facts1. The termination of Vicki GrauVicki Grau worked as a bartender at Frederick's Innfrom October 1979 until December 4, 1981, on weekdaysfrom 11 a.m. until 7:30 p.m. In September 1981 she waspromoted to head bartender and she was the most senioremployee on the staff. Grau's responsibilities includedserving customers their drinks and food, making sure theAfter the close of hearing, the General Counsel moved to correct therecord with respect to certain typographical and minor errors of tran-scription. There being no opposition, the motion is granted.165 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbar was supplied with essential equipment, and tappingkegs of beer.As of November 1981 Grau was the principal organiz-er and activist on behalf of the Union. Through a cus-tomer, she contacted Robert Fusco, a business agent forLocal 945. Grau subsequently signed an authorizationcard and began soliciting support for the Union amongher coworkers during working time.Three meetings between Vicki Grau and union repre-sentatives were conducted on the premises of Frederick'sInn. The first meeting, which was held about the eveningof November 13, 1981, at the bar, was attended byRobert Fusco, Vicki Grau, waitress Mary Taggart, andbartender Brigid Bott.2None of the employees presentwere on duty at the time. Union benefits was the pri-mary topic at the meeting which lasted somewhere be-tween 25 minutes to an hour. Vicki Grau gave uncontra-dicted testimony that Lee Hirth was on the premises atthe time.A second meeting took place several days later whileVicki Grau and Brigid Bott were on duty at oppositeends of the bar. Robert Fusco, his immediate supervisorAnthony Rizzo, and Joseph Abbate, the administrator ofthe welfare and pension system, congregated at Grau'send of the counter about 2:30 in the afternoon. MaryTaggart, who was waiting on tables, joined the meetingintermittently as she served her customers. Grau testifiedthat during this second meeting Kathy Glaab, the hos-tess, was standing approximately 15 or 20 feet away.Bott reported that at this second meeting Kathy Glaabasked Bott about the identity of the men with VickiGrau. The bartender denied any knowledge as to whomGrau was talking with.3After a brief conversation with Vicki Grau, AnthonyRizzo asked her to point out Fred Simmons, which shedid as soon as she spotted him at the other side of thebar. Rizzo, accompanied by Abbate and Fusco, then ap-proached Simmons as the latter was about to exit the res-taurant through the front door. According to Fusco's un-contradicted testimony, Rizzo informed Simmons thatthe Union was in the process of organizing and that ithad enough cards to obtain an election.4In addition,Rizzo warned Simmons not to discharge or disciplineany employee during the organization drive. Immediate-ly after this encounter, Rizzo, Fusco, and Abbate re-turned to the end of the bar which Vicki Grau was serv-icing and Fred Simmons continued out the door of the2 Mary Taggart was terminated in March 1982. Brigid Bott was stillemployed at Frederick's Inn at the time of the hearing. However, be-tween Grau's discharge and the hearing, Bott changed her name toO'Connell by marriage. For the sake of convenience she will be referredto as Brigid Bott herein.3 Grau testified she saw that Kathy Glaab looked over in her directionand spoke to Bott during the third meeting rather than the second. I findBott accurately testified that the incident occurred during the secondmeeting. Since Bott was herself involved in the conversation with Glaabshe would have the more accurate recollection. Moreover, there is noevidence in the record that Bott even observed the third meeting be-tween Grau and the Union. Finally, both Grau and Bott agreed thatGlaab was in the immediate vicinity at the time of the second meeting.4 The Respondent disputes the veracity of Rizzo's claim that he hadenough cards to force an election. The Union's strength in the bargainingunit, however, is irrelevant to both allegations raised by the complaint.restaurant. The union officials were at the restaurant forabout 20 minutes.Several days later Rizzo returned to the bar whileVicki Grau was on duty to pick up a list he had askedher to prepare of employees who had not yet signed au-thorization cards. He remained at the bar for about 10minutes.On November 30, 1981, Lee Hirth terminated VickiGrau, although she continued to work at the restaurantuntil December 4, 1981. According to Grau, Hirth toldher she was discharged because a man would be betterequipped to lift heavy kegs of beer and to get ice. Hirthdid not recall giving Grau any specific reason for herdismissal.2. The interrogation of Mary TaggartLee Hirth allegedly interrogated Mary Taggart aboutthe Union immediately after Anthony Rizzo's brief con-versation with Fred Simmons. Taggart testified that,after Rizzo, Abbate, and Fusco had returned to VickiGrau's end of the bar, Hirth approached her at the wait-ress station. Taggart reported that Hirth, after showingher Rizzo's business card, asked, "Did you see this?" andthen "Do you know who joined the Union?" When Tag-gart replied that she did not know who joined theUnion, Hirth laughed, and said, "I would like to join too.Can I be shop steward?"Robert Fusco, who was seated on a bar stool rightnext to the waitress station, saw Hirth approach Taggartand speak to her. The business agent heard Hirth saysomething about a shop steward at which point Fuscoturned to Taggart and laughed as Hirth walked away.Taggart, who was also laughing, did not seem upset orconcerned as a result of the incident.Hirth denied that the incident ever took place. On thestand, when asked when he first learned of the Union,the general manager replied that he never knew anythingabout it. When pressed, however, he admitted that FredSimmons had informed him of the Union's organizationalefforts.The Respondent attempted to show that, since Sim-mons left the restaurant immediately after his conversa-tion with the Union, he could not have communicatedwith Hirth and the latter, consequently, could not possi-bly have known about the Union, or been in possessionof Rizzo's card at the time Mary Taggart was allegedlyinterrogated. I find that Simmons and Hirth met after theowner's conversation with Rizzo and that Hirth, severalminutes later, showed Taggart the union representative'sbusiness card and interrogated her. The record clearlyshows that Hirth and Simmons could have met in theparking lot where Fred Simmons keeps his car andwhich is accessible to the kitchen. Alternatively, Sim-mons could have simply left the restaurant through thefront door and reentered through the kitchen, meetingLee Hirth there.Having found that the incident between Hirth andTaggart could have happened the way the waitress de-scribed it, I find that it did happen that way. Mary Tag-gart gave forthright testimony and withstood a detailedcross-examination. In addition, both Robert Fusco and166 FREDERICK'S INNVicki Grau corroborated Taggart's account. Finally,Hirth seriously undermined his own credibility when heat first glibly denied having any knowledge of the Unionprior to Grau's termination. The statement was so obvi-ously untrue that he was forced to retract it almost im-mediately on cross-examination.C. Discussion and Analysis1. The discharge of Vicki GrauThe evidence in the record strongly supports the con-clusion that Vicki Grau was discharged because of herunion activity in violation of Section 8(a)(3) and (1) ofthe Act. Grau's active role in union organizing is undis-puted. Moreover, the Employer's protestation that man-agement was unaware of her activities is unpersuasive.The Respondent was clearly aware that the Union wasconducting an organizing drive at Frederick's Inn oncethe union officials spoke to Fred Simmons. Furthermore,circumstantial evidence suggests that the Respondentknew through at least one of its supervisors, Simmons,Lee Hirth, or Kathy Glaab, that Vicki Grau was at thecenter of the organizational activity.5The Respondent disputes Glaab's supervisory status. Ifind that Kathy Glaab as hostess at Frederick's Inn was asupervisor at all times material herein. Glaab's responsi-bilities included greeting customers, designating workareas for waitresses, and telling the staff when to pick upfood and when to clean tables. Lee Hirth admitted onthe stand that Glaab interviewed applicants for waitresspositions and that at least two waitresses were hired bythe hostess with Hirth's subsequent approval. Hirth alsoacknowledged on the stand that Glaab had the authorityto recommend the dismissal of waitresses. Mary Taggartcredibly testified as to a staff meeting conducted byHirth at which the general manager instructed the assem-bled waitresses that Kathy Glaab was in charge and thather directives were to be followed.Finally, Hirth's contention that the hostess was not asupervisor is contradicted by the affidavit he gave to aBoard agent in which he characterized Glaab as a "su-pervisor [with] the power to hire and fire." In light ofGlaab's broad power to direct the waitress staff and tomake effective recommendations as to hiring and firing, Ifind she is a supervisor within the meaning of Section2(11) of the Act.6The likelihood that either Kathy Glaab, Lee Hirth, orFred Simmons observed Vicki Grau's union activity isoverwhelming. Three times Vicki Grau was visited byunion officials during business hours. At least as to thefirst two instances, there is clear, uncontradicted evi-dence that one of the three was in the immediate vicini-ty.Grau gave uncontradicted testimony that during thefirst meeting she observed Lee Hirth on the restaurantpremises. At the second meeting all three supervisorswere present. It was during this second meeting thats See Famet, Inc., 202 NLRB 409 (1973), enfd. 490 F.2d 293 (9th Cir.1973), for the well-settled principle that knowledge of union activity canbe inferred from the circumstances.a Howard Johnson Co., 236 NLRB 1206 (1978); Ogden Food ServiceCorp., 234 NLRB 303 (1978); Sheraton Motor Inn, 210 NLRH 790 (1974).Rizzo and his colleagues left Grau's station at the bar inorder to approach Fred Simmons. Immediately aftertheir conversation with Simmons the union officials re-turned to the section of the bar where Vicki Grau wason duty. At the very moment that the union officialswere engaged in conversation with Grau, Lee Hirth wasseveral feet away, at the waitress station, questioningMary Taggart about the Union. Also, during this secondunion meeting at Frederick's Inn Kathy Glaab, at theother end of the bar, betrayed her interest in VickiGrau's activities by questioning Brigid Bott about Grau'scompanions.In addition to receiving the three union visits at Fred-erick's Inn, Vicki Grau made her union activities obviousby openly soliciting on the Local's behalf among her co-workers during working hours. Grau's highly visible or-ganizational efforts combined with the small size of theworkplace and the constant interaction between manage-ment and staff provide a sound basis for the inferencethat the Respondent was indeed aware of her activities.7Having established that the Respondent was aware ofVicki Grau's organizational activities, I find that thisknowledge motivated her dismissal on November 30.The short period of time between the onset of Grau's ac-tivities, sometime in mid-November, and her terminationis itself evidence that the Respondent acted with a dis-criminatory motive."The smorgasbord of contradictory reasons offered bythe Respondent are clearly pretextual. On the stand LeeHirth at first indicated that Grau was terminated becauseher work was not up to par and because she had growncomplacent and unenthusiastic. When pressed on cross-examination Hirth admitted that other bartenders withless seniority and similar problems were not terminated.Hirth also testified that Grau had been warned severaltimes about her sloppy appearance, that her pants weretoo tight and had holes in them and that her blouse wastoo big. Grau contended that she herself had complainedto the restaurant about the uniforms it supplied. In anycase, it is clear that the uniform problem was correctedwell before Grau was terminated and was not a motivat-ing factor in the Respondent's decision.The Respondent also cites figures ostensibly demon-strating that Grau's sales were lower than those of theother bartenders and her ultimate replacement. The fig-ures, which were not 9ffered or received into evidence,are inherently suspect because their precise origin wasnever made clear in the record. Furthermore, uncontra-' Florida Cities Water Ca, 247 NLRB 755 (1980); Weise Plow WeldingCao, 123 NLRB 616 (1959).The parties are in dispute as to whether an intercom system connectingthe bar and the office enabled the Respondent to overhear conversationsbetween Vicki Grau and the union officials; I find the evidence surround-ing this controversy insubstantial and unnecessary. In introducing theintercom evidence, the General Counsel made no showing as to whoused the office or how often it was in use, thus making the likelihood thatmanagement actually engaged in eavesdropping impossible to determine.Furthermore, credible testimony indicated that conversations at the barwere generally inaudible in the office because of noise in the restaurant.Finally, in light of other persuasive evidence supporting an inference ofknowledge, testimony as to the intercom is, at best, merely cumulative.8 Marsden Electric Co., 226 NLRB 1097, 1099 (1976), enfd. 586 F.2d 8(6th Cir. 1978).167 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdicted evidence demonstrates that bartenders do not nec-essarily ring up their sales at the register at their respec-tive stations. It is therefore impossible to accurately de-termine the sales per bartender. More to the point, how-ever, there is no evidence that sales figures were evertabulated prior to Grau's discharge. Any study doneafter her termination is obviously irrelevant on the ques-tion of motive.In an affidavit to a Board agent and according to Grauin the termination interview, Hirth indicated that he hadwanted to replace the barmaid with a male bartender,who was better able to do heavy lifting. Hirth's un-abashed admission of sex discrimination aside, this excusefor terminating Vicki Grau is simply unpersuasive. In thefirst place, both Grau and Brigid Bott testified that thejob requires very little lifting. Kegs of beer are put intoplace by delivery people. Occasionally the kegs have tobe shifted in order to hook up the tap, but no lifting isinvolved. Ice is obtained from a barrel on wheels andtravels on a dumbwaiter. The barrel is lifted by the bar-tender and a coworker and dumped into the sinks. Inshort, at no time have the female bartenders been incapa-ble of performing any part of the job.Hirth admitted on the stand that Grau was a compe-tent, dependable employee, a fact which is underscoredby the bartender's promotion just 2 months before hertermination and prior to the onset of her union activity.The general manager undermined his own credibilityfrequently by retracting statements as soon as he waspressed about their meaning. For example, Hirth charac-terized Grau as a good dependable worker "when shewas there." When asked on cross-examination to explainthis qualification, he retracted it. Similarly, in an affidavitgiven to a Board agent Hirth explained that he let VickiGrau go while he kept less senior employees in order toweed problems out at the top. When questioned oncross-examination as to the logic behind this policy,Hirth admitted making the statement, but denied that itaccurately explained his decision to fire Grau.The Respondent's approach in offering a plethora ofinconsistent, illogical, and unsubstantiated reasons forGrau's termination buttresses the conclusion that the Re-spondent's attempts to explain its decision are mere pre-text. 92. The interrogationLee Hirth's encounter with Mary Taggart at the wait-ress station was an unlawful interrogation within the8(a)(l) prohibition. The test is whether the questioningreasonably tends to restrain or interfere with employeesin the exercise of their Section 7 rights in light of all ofthe surrounding circumstances.'°Hirth's confrontationof Taggart with Rizzo's business card and questioning"Did you see this?" and "Do you know who joined theUnion?" clearly had this tendency, particularly in light9 Because I find that the Employer's purported reasons for terminatingGrau are merely pretextual, designed to mask a discriminatory motive, ananalysis under Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899(Ist Cir. 1981), is unnecessary. See NLRB v. Transportation ManagementCorp., 103 S.Ct. 2469 (1983).10 Florida Ambulance Service, 255 NLRB 286 fn. 1 (1981).of the Respondent's subsequent unlawful termination ofGrau.The fact that Hirth softened his question with a jokeabout being shop steward and that Taggard did notappear upset by the encounter is not controlling. It iswell settled that the correct inquiry is not whether theemployee is in fact coerced, but whether the employer'sconduct tends to have that effect. 1IV. THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I shall recommend that it beordered to cease and desist therefrom and to take certainaffirmative action designed to effectuate the policies ofthe Act.Having found that the Respondent discriminatorily dis-charged Vicki Grau as set forth above, I shall recom-mend that the Respondent be ordered to offer her imme-diate and full reinstatement to her former position or to asubstantially equivalent position without prejudice to herseniority or other rights and privileges, and to make herwhole for any loss of earnings or other monetary lossshe may have suffered as a result of the discriminationagainst her, less interim earnings, if any, plus interest tobe computed in the manner prescribed in F. W. Wool-worth Co., 90 NLRB 289 (1950), and Florida Steel Corp.,231 NLRB 651 (1977).12I shall also recommend that the Respondent expungefrom its records any reference to the unlawful dischargeof Grau and inform her that this will not be used as abasis for further personnel actions concerning her. 1CONCLUSIONS OF LAW1. The Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. By discriminatorily discharging Vicki Grau, the Re-spondent engaged in an unfair labor practice in violationof Section 8(a)(3) and (1) of the Act.4. By coercively interrogating Mary Taggart concern-ing the Union, the Respondent has violated Section8(a)(l) of the Act.5. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed14iI Hedison Mfg. Co., 260 NLRB 1037, 1038 (1982).12 See generally Isis Plumbing Co., 138 NLRB 716 (1962).L3 Sterling Sugars, 261 NLRB 472 (1982).14 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.168 FREDERICK'S INNORDERThe Respondent, Wesnam, Inc., t/a Frederick's Inn,Pinebrook, New Jersey, its officers, agents, successors,and assigns, shalli. Cease and desist from(a) Discouraging membership in or activities on behalfof Local 945, a/w International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers of Amer-ica, or any other labor organization, by discharging em-ployees or otherwise discriminating against them in anymanner with regard to their hire or tenure of employ-ment or any terms and conditions of employment be-cause of their union activities.(b) Coercively interrogating employees concerningtheir knowledge of union activities or their union sympa-thies.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the purposes and policies of the Act.(a) Offer Vicki Grau immediate and full reinstatementto her former position or, if that job no longer exists, toa substantially equivalent position, without prejudice toher seniority or any other rights or privileges previouslyenjoyed, and make her whole for any loss of pay due tothe violation against her, in the manner set forth in thesection of this Decision entitled "The Remedy."(b) Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(c) Expunge from its files any reference to the dis-charge of Vicki Grau and notify her in writing that thishas been done and that evidence of this unlawful dis-charge will not be used as a basis for future personnelactions against her.(d) Post at Frederick's Inn in Pinebrook, New Jersey,copies of the attached notice marked "Appendix."'Copies of the notice, on forms provided by the RegionalDirector for Region 22, after being signed by the Re-spondent's authorized representative, shall be posted by1 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."the Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that notices are not altered, defaced, orcovered by any other material.(e) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT interrogate employees about theirknowledge of union activities or their union sympathies.WE WILL NOT discharge employees because they haveengaged in activities on behalf of Teamsters Local 945,or any other union.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.WE WILL offer Vicki Grau immediate and full rein-statement to her former position or, if such position nolonger exists, to a substantially equivalent position, with-out prejudice to her seniority or other rights and privi-leges.WE WILL make her whole for any loss of pay or bene-fits she may have suffered by reason of our discrimina-tion against her, with interest.WE WILL expunge from our files any reference to thedischarge of Vicki Grau on November 30, 1981,WE WILL notify her that this has been done, and thatevidence of this unlawful discharge will not be used as abasis for future personnel action against her.WESNAM, INC., T/A FREDERICK'S INN169